COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §

                                                 §               No. 08-09-00262-CR
 IN RE: JAVIER FLORES, JR.,
                                                 §         AN ORIGINAL PROCEEDING
 Relator.
                                                 §                   IN MANDAMUS

                                                 §

                                                 §


        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, Javier Flores, Jr., seeks a writ of mandamus to compel the Honorable Mary Ann

Bramblett, Judge of the 41st Judicial District Court, “to give the defendant access to the court for

a full and fair evidentiary hearing on his writ of habeas corpus.”

       In order to obtain relief through a writ of mandamus, a relator must establish: (1) no

other adequate remedy at law is available; and (2) that the act he seeks to compel is ministerial.

State ex rel. Young v. Sixth Judicial Dist. Court of Appeals At Texarkana, 236 S.W.3d 207, 210

(Tex.Crim.App. 2007). An act is ministerial if it does not involve the exercise of any discretion.

State ex rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App.

2001). Based on the petition and record provided, Mr. Flores has not demonstrated he is entitled

to mandamus relief. See TEX .R.APP .P. 52.8. We therefore deny relator’s request.



November 12, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.
(Do Not Publish)




                   -2-